UNPUBLISHED ORDER
                                 Not to be cited per Circuit Rule 53



                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                Submitted October 26, 2006*
                                 Decided November 3, 2006


                                             Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2795                                                   Appeal from the United
                                                              States District Court for the
LINDA SHELTON,                                                Northern District of Illinois,
     Plaintiff-Appellant,                                     Eastern Division.
               v.
                                                              No. 06 C 3162
THOMAS J. KNOX, et al.,                                       Charles P. Kocoras, Judge.
    Defendants-Appellees.


                                              Order

    Linda Shelton contends in this suit under 42 U.S.C. §1983 that officers of the
Oak Lawn, Illinois, police violated her rights under the fourth amendment by ar-
resting her for trespass on the request of Advocate Christ Hospital, where she used
to be employed as a physician. Although the Hospital had barred her from its
grounds, Shelton entered anyway, asserting a right to serve the Hospital and some
of its employees with process in a suit that she had filed in state court. The Hospital
declined to allow her entry, and Shelton was arrested when she refused to leave.

   All of this is according to Shelton’s complaint. The district judge dismissed the
suit as frivolous on the ground that Shelton (who is representing herself) is delu-


   *  The defendants were not served with process in the district court and have not participated in
this appeal. After examining the appellant’s brief and the record, we have concluded that oral argu-
ment is unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-2795                                                                        Page 2


sional. Dismissal was without prejudice to refiling if Shelton paid all required fees.
See 28 U.S.C. §1915(e)(2)(B); Denton v. Hernandez, 504 U.S. 25, 34 (1992). Yet the
allegations are not beyond belief. Shelton is a vexatious litigant (on August 9, 2006,
we entered an order requiring her to prepay all filing and docket fees in all future
litigation in the courts of this circuit), and the Hospital is one of her favorite targets.
She was fired for disruptive conduct; the Hospital does not want her around. It is
therefore possible that things happened just as the complaint describes them.

    Nonetheless, the complaint was properly dismissed because it does not state a
viable claim. See 28 U.S.C. §1915(e)(2)(B)(ii). The complaint itself shows that the
arrest was supported by probable cause: knowing that she had been barred from the
premises, Shelton reentered and refused to depart. She maintains that she was
privileged to enter in order to serve process, yet claims of privilege are defenses, and
police have probable cause to arrest while leaving defenses to the criminal process.
See, e.g., Gordon v. Degelmann, 29 F.3d 295 (7th Cir. 1994). Anyway, Shelton does
not cite any state law creating such a privilege. Illinois requires process to be served
by “a private person over 18 years of age and not a party to the action.” 735 ILCS
5/2-202. Shelton therefore was not qualified to serve process in her own suit. Moreo-
ver, although Illinois permits a process server to enter private premises peaceably,
it also provides that process servers cannot use force to overcome resistance. Syn-
dacker v. Brosse, 51 Ill. 357 (1869). If Shelton really wanted to achieve service,
rather than cause a ruckus, she had only to hire a third party or use the provision of
Illinois law allowing service by mail.

   According to the complaint, the judge to whom Shelton’s suit had been assigned
had given her permission to serve process in her own case. If that is so, and if the
Hospital or the local police violated a judicial order, then Shelton should have taken
her protest to the issuing judge. Section 1983 does not designate federal courts as
the enforcers of state judges’ orders. See Town of Castle Rock v. Gonzales, 545 U.S.
748 (2005).

    Shelton joined some state claims with her federal claim under §1983. When she
failed to pay the fees required to litigate in federal court, the district court con-
verted the original dismissal, which had been without prejudice to refiling as a paid
suit, to one “with prejudice to her refiling in federal court.” That step properly
leaves a state forum open to Shelton’s state-law claims. (There is no independent
basis of federal jurisdiction over the state-law theories; all parties appear to be citi-
zens of Illinois.)

                                                                               AFFIRMED